BLODGETT, J.
Heard upon bill, answer and proof.
Tbe bill sets forth that Adeline Hennessey and Agnes Hennessey by tbe terms of a final decree entered in tbe case of Adeline Hennessey et al. vs. Daniel Hennessey et al., Equity No. 4291 in the Superior Court, were beneficiaries of a trust fund, and that complainant and respondents Daniel Hen-nessey and Michael Hennessey were constituted trustees of said fund; that said fund has been deposited in tbe Peoples 'Savings Bant of Providence, amounting at tbe time of filing of tbe bill to $1,204.27, and in tbe Slater Branch of tbe Industrial Trust Company in Pawtucket, amounting at said filing to $1,365.05; that complainant is tbe guardian of said Adeline and Agnes Hennessey, and that no part of tbe income or principal of that portion of said trust fund belonging to said beneficiaries has come into bis bands as such guardian; that Adeline is twenty-three years of age and Agnes nineteen years of age, and that both are in need of money from said trust funds and seek same from said guardian, tbe complainant; that there has been no united action on tbe part of said trustees, and'tbe complainant, although be has requested payment of same to him, has been unable to secure possession of said funds.
The prayer of tbe bill is for the termination of said trust, that said Savings Banks be ordered to transfer said funds now standing in tbe name of said trustees into tbe names of those beneficially entitled thereto, freed from said trust.
Tbe respondent trustees answer that they are ready and willing to turn over to said Adeline Hennessey, who is now of full age, her interest in said trust and that they are ready and willing to make such withdrawals as this Court may direct to said Agnes, a minor.
Tbe sole dispute between tbe trustees seems to be as to tbe use of said trust funds by one of said trustees, tbe complainant in this bill, and guardian of tbe two beneficiaries.
Apparently from tbe testimony two of tbe trustees do not approve of turning over said funds to tbe complainant, guardian as aforesaid, to be applied as desired by said beneficiaries. It would appear that such guardian under proper restriction is entitled to tbe possession of said funds, and, further, that tbe beneficiary of full age, to wit, Adeline, would be entitled to receive from said guardian tbe principal of said trust funds, under the terms of tbe decree entered October 28, 1919, in this Court.
A decree may be submitted to such effect.